DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 133 in Figure 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet”2 or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because there is a lack of antecedent basis for “the flashback chamber” in line 1. Claim 10 first introduces “a flashback chamber”, but claim 11 is currently dependent on claim 1. Appropriate correction is required.
Claim 14 is objected to because there is a lack of antecedent basis for “the introducer needle” in line 16 and “the sharp distal tip” in line 21. “An introducer needle” and “a sharp distal tip” are later introduced in line 23. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-13 each recite the limitation "The catheter system of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation should be corrected to “The needle shield device of claim 1” or “The catheter system of claim 14”. For examination purposes, "The catheter system of claim 1" in each of claims 10-13 has been interpreted as “The needle shield device of claim 1”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akcay et al. (US 2016/0220791). 
Regarding claim 1, Akcay teaches a needle shield device (safety catheter assembly 100), comprising: a needle housing (needle housing 126), comprising: an elongated body (elongate body 142) having a distal end (distal end 146), a proximal end (proximal end 144), and a slot (longitudinal slot 150) disposed between the distal end and the proximal end (“A longitudinal slot 150 can be formed along an underside of the needle housing 126 and extend from a proximal slot end 152 near the proximal end 144 of the needle housing 126 to a distal slot end 154 near the distal end 146 of the housing 126.” [0140]), wherein a distal portion of the slot is sealed (“the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126 and the hub plate 180 abutting the distal end 146 of the needle housing 126.” [0149], wherein the slot 152 extends to the distal slot end 154 and opens at the distal end 146 of the needle housing (see Figure 4b), and the mounting collar 196 of the nose 115 closes the distal end of the needle housing (see Figure 9b), thereby sealing the distal portion of the slot 150); and a nose portion (nose 115) coupled to the distal end of the elongated body (Figure 6b), wherein the nose portion is configured to be inserted into a catheter adapter (“The catheter hub 114 is positioned over the nose 115” [0147]); and a needle assembly (needle assembly 128) slideably coupled to the needle housing (“a needle assembly 128 that is movable with respect to a needle housing 126 from a first, ready for use position (as depicted in FIG. 1), to a second, safe position (as depicted in FIG. 2a).” [0134]), comprising: an introducer needle (insertion needle 106) comprising a sharp distal tip (sharp distal end tip 108) and a proximal end (proximal end 106); a needle grip (needle grip 134); and a needle hub (needle hub 132) having a protuberance (protuberance 136), wherein the proximal end of the introducer needle is secured within the needle hub (“The proximal portion 130 of the needle can be connected to the needle hub 132.” [0135]), wherein the protuberance is coupled to the needle grip (“The needle hub 132 and needle grip 134 can be operably coupled to one another by a protuberance 136 that can be formed from the same unitary structure as the needle grip 134 and the needle hub 132.” [0136]), wherein the protuberance slideably fits within the slot (“the slot 150 can slidably receive the protuberance 136 of the needle assembly 128” [0141]), wherein the needle assembly is moveable between a distal position (Figure 5A, 5B) and a proximal position (Figure 6A, 6B) with respect to the needle housing, wherein in response to movement of the needle assembly to the proximal position, the sharp distal tip is disposed within the needle housing (“In the safe position, the sharp tip 108 of insertion needle 106 can be positioned internally to an envelope of the catheter insertion device 102 to inhibit access to the sharp tip 108 by a clinician, subject, or others” [0127]).

Regarding claim 2, Akcay teaches the needle shield device of claim 1, wherein the nose portion (nose 115) comprises an elongated extension (mounting collar 196 and tapered extension 194; Figure 7), wherein the elongated extension seals the distal portion of the slot  (“the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126 and the hub plate 180 abutting the distal end 146 of the needle housing 126.” [0149], wherein the slot 152 extends to the distal slot end 154 and opens at the distal end 146 of the needle housing (see Figure 4b), and the mounting collar 196 of the nose 115 closes the distal end of the needle housing (see Figure 9b), thereby sealing the distal portion of the slot 150).

Regarding claim 3, Akcay teaches the needle shield device of claim 2, wherein the elongated extension (mounting collar 196 and tapered extension 194; Figure 7) is disposed outside of the elongated body (Figure 9b, wherein the tapered extension 194 is outside the elongate body).

Regarding claim 4, Akcay teaches the needle shield device of claim 2, wherein the elongated extension (mounting collar 196 and tapered extension 194; Figure 7) is disposed inside the elongated body (Figure 9b; “the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126” [0149]). 

Regarding claim 6, Akcay teaches the needle shield device of claim 1, further comprising an insert (mounting collar 196 of nose 115) disposed within the elongated body (Figure 9b; “the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126” [0149]), wherein the insert comprises a tubular sleeve (Figure 9b, “A passage 198 can extend through the nose 115, including the mounting collar 196, hub plate 180 and tapered extension 194.” [0150] wherein the mounting collar 196 has a passage 198 and is therefore a tubular sleeve), wherein the insert seals the distal portion of the slot (“the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126” [0149], wherein the slot 152 extends to the distal slot end 154 and opens at the distal end 146 of the needle housing (see Figure 4b), and the mounting collar 196 of the nose 115 closes the distal end of the needle housing (see Figure 9b), thereby sealing the distal portion of the slot 150).

Regarding claim 7, Akcay teaches the needle shield device of claim 6, wherein the insert (mounting collar 196) and the nose portion (nose 115) are monolithically formed as a single unit (Figure 7; “nose 115 can include a body 192, a tapered extension 194, a hub plate 180, and a mounting collar 196 for the overall safety coupling 101.” [0149]).

Regarding claim 8,  The needle shield device of claim 1, further comprising an insert (mounting collar 196) disposed within the elongated body (Figure 9b; “the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126” [0149]), wherein the insert comprises a reservoir (passage 198), wherein the insert seals the distal portion of the slot (“the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126” [0149], wherein the slot 152 extends to the distal slot end 154 and opens at the distal end 146 of the needle housing (see Figure 4b), and the mounting collar 196 of the nose 115 closes the distal end of the needle housing (see Figure 9b), thereby sealing the distal portion of the slot 150).

Regarding claim 9, Akcay teaches the needle shield device of claim 8, wherein the insert (mounting collar 196) and the nose portion (nose 115) are monolithically formed as a single unit (Figure 7; “nose 115 can include a body 192, a tapered extension 194, a hub plate 180, and a mounting collar 196 for the overall safety coupling 101.” [0149]).

Regarding claim 10, Akcay teaches the catheter system of claim 1, wherein the needle hub includes a flashback chamber (flash chamber 160).

Regarding claim 11, Akcay teaches the catheter system of claim 1, wherein the flashback chamber (flash chamber 16) extends adjacent the proximal end of the needle grip (Figure 3a).

Regarding claim 12, Akcay teaches he catheter system of claim 1, wherein the nose portion (nose 114 coupled to actuator 113) comprises a plurality of channels (passage 198 and needle passage 157) configured to direct blood away from the slot (Figure 9a, wherein passages 198 and 157 would direct blood toward the center longitudinal axis of the elongate body, away from the slot along the wall of the elongated body).
Regarding claim 14, Akcay teaches a catheter system (safety catheter system 100), comprising: a catheter assembly (catheter 104), comprising: a catheter adapter (catheter hub 114) having a distal end (distal end 120), a proximal end (proximal end 122), and a lumen extending therebetween (Figure 9b); and a catheter (catheter 112) having a distal end (distal end 110) and a proximal end (proximal end 118), wherein the proximal end is secured within the catheter adapter (“he catheter tube 112 extends from a distal end 110 to a proximal end 118 where the tube is connected to a catheter hub 114” [0129]); and a needle shield device (catheter insertion device 102) coupled to the proximal end of the catheter adapter (“In the ready for use position, the catheter 104 is securely connected to the catheter insertion device 102 by a safety coupling 101.” [0127]; Figure 1), comprising: a needle housing (needle housing 126), comprising: an elongated body (elongate body 142) having a distal end (distal end 146), a proximal end (proximal end 144), and a slot (longitudinal slot 150) disposed between the distal end and the proximal end (“A longitudinal slot 150 can be formed along an underside of the needle housing 126 and extend from a proximal slot end 152 near the proximal end 144 of the needle housing 126 to a distal slot end 154 near the distal end 146 of the housing 126.” [0140]), wherein a distal portion of the slot is sealed (“the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126 and the hub plate 180 abutting the distal end 146 of the needle housing 126.” [0149], wherein the slot 152 extends to the distal slot end 154 and opens at the distal end 146 of the needle housing (see Figure 4b), and the mounting collar 196 of the nose 115 closes the distal end of the needle housing (see Figure 9b), thereby sealing the distal portion of the slot 150); and a nose portion (nose 115) coupled to the distal end of the elongated body (Figure 6b), wherein the nose portion is configured to be inserted into a catheter adapter (“The catheter hub 114 is positioned over the nose 115” [0147]); a needle assembly (needle assembly 128) slideably coupled to the needle housing (“a needle assembly 128 that is movable with respect to a needle housing 126 from a first, ready for use position (as depicted in FIG. 1), to a second, safe position (as depicted in FIG. 2a).” [0134]), comprising: a needle grip (needle grip 134); a needle hub (needle hub 132) comprising a flashback chamber (flash chamber 160; “the needle hub 132 includes a flash chamber 160” [0137]), wherein the proximal end (proximal end 106) of the introducer needle (insertion needle 106) is secured within the needle hub (“The proximal portion 130 of the needle can be connected to the needle hub 132.” [0135]), wherein the needle hub further comprises a protuberance (protuberance 136) coupled to the needle grip (“The needle hub 132 and needle grip 134 can be operably coupled to one another by a protuberance 136 that can be formed from the same unitary structure as the needle grip 134 and the needle hub 132.” [0136]), wherein the protuberance is configured to slideably fit within the slot (“the slot 150 can slidably receive the protuberance 136 of the needle assembly 128” [0141]), wherein the needle assembly is moveable between a distal position (Figures 5A-5B) and a proximal position (Figures 6A-6B), wherein in response to movement of the needle assembly to the proximal position, the sharp distal tip (sharp distal end tip 108) is disposed within the needle housing (“In the safe position, the sharp tip 108 of insertion needle 106 can be positioned internally to an envelope of the catheter insertion device 102 to inhibit access to the sharp tip 108 by a clinician, subject, or others” [0127]); and an introducer needle (insertion needle 106) comprising a sharp distal tip (sharp distal end tip 108) and a proximal end (proximal end 106), wherein the introducer needle comprises a notch (notch 164) proximate the distal end of the catheter (Figure 3a; “the needle can include a notch 164. In this version, blood flow enters the needle lumen when the sharp tip 108 enters the vein. As blood flows proximally in the needle lumen, some blood passes thorough the notch 164 and into the annular space that lies between the exterior of the needle 106 and the interior of the catheter tube 112” [0139]).

Regarding claim 15, Akcay teaches the catheter system of claim 15, wherein the nose portion (nose 115) comprises an elongated extension (mounting collar 196 and tapered extension 194; Figure 7), wherein the elongated extension seals the distal portion of the slot  (“the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126 and the hub plate 180 abutting the distal end 146 of the needle housing 126.” [0149], wherein the slot 152 extends to the distal slot end 154 and opens at the distal end 146 of the needle housing (see Figure 4b), and the mounting collar 196 of the nose 115 closes the distal end of the needle housing (see Figure 9b), thereby sealing the distal portion of the slot 150).

Regarding claim 16, Akcay teaches the catheter system of claim 14, further comprising an insert (mounting collar 196 of nose 115) disposed within the elongated body (Figure 9b; “the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126” [0149]), wherein the insert comprises a tubular sleeve or reservoir (Figure 9b, “A passage 198 can extend through the nose 115, including the mounting collar 196, hub plate 180 and tapered extension 194.” [0150] wherein the mounting collar 196 has a passage 198 and is therefore a tubular sleeve; and passage 198 holds fluid and is therefore a reservoir), wherein the insert seals the distal portion of the slot (“the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126” [0149], wherein the slot 152 extends to the distal slot end 154 and opens at the distal end 146 of the needle housing (see Figure 4b), and the mounting collar 196 of the nose 115 closes the distal end of the needle housing (see Figure 9b), thereby sealing the distal portion of the slot 150).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akcay et al. (US 2016/0220791) in view of Howell et al. (WO 00/02614, hereinafter HowellWO) in further view of Wanderer et al. (USPN 4850961).
Regarding claim 5, Akcay teaches the needle shield device of claim 1. Akcay fails to explicitly teach adhesive tape adhered to the elongated body, wherein the adhesive tape seals the distal portion of the slot. HowellWO teaches a needle shield device (Figure 2) comprising a needle housing 32 (needle retraction chamber 14) comprising an elongated body (housing 40) having a slot (slot 28), wherein a distal portion of the slot is sealed (via seal 26; “The seal 26 defines a closed space within a housing 40 of a needle retraction chamber 14 around a needle 24 and catheter 12.” [Page 8, lines 9-11]); and a needle assembly comprising an introducer needle (needle 24) and needle hub (needle hub assembly 22) having a protuberance (Figure 6) that slideably fits within the slot (Figures 3-4), further comprising a seal (seal 26) adhesively adhered to the elongated body, wherein the seal seals the distal portion of the slot (“the safety catheter is kept sterile by a seal 26, as shown being removed from the device in Figure 2. The seal 26 defines a closed space within a housing 40 of a needle retraction chamber 14 around a needle 24 and catheter 12…the seal 26 is made of paper or plastic as is conventional in the packaging of medical products, and is attached to the housing 40 with adhesive.” [Page 8, lines 9-14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the elongated body of the needle shield device of Akcay to include a seal adhesively adhered to the elongated body to seal the distal portion of the slot based on the teachings of HowellWO to maintain the sterility of the needle shield device prior to use (HowellWO [Page 8, line 12]). 
Modified Akcay fails to explicitly teach the seal adhesively adhered to the elongated body is adhesive tape. Wanderer teaches a needle shield device (indwelling placement device 10) comprising: a needle housing (cylindrically shaped closed end shield 14) having a slot (interior surface of cylindrically shaped closed end shield 14), wherein a distal portion of the slot is sealed (Figure 1), further comprising an adhesive tape (sterile tape 18) adhered to the elongated body, wherein the adhesive tape seals the distal portion of the slot (“Junction 16 (shown in dashed lines) between the cap and the shield is sealed with a length of sterile tape 18 extending thereabout.” [Col 4, lines 9-11]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the seal adhesively adhered to the elongated body of the needle shield device of Akcay as modified by HowellWO to be an adhesive tape based on the teachings of Wanderer releaseably seal the slot in order to maintain the sterility of the needle shield device prior to use (Wanderer [Col 4, lines 4-13]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akcay et al. (US 2016/0220791) in view of Villa et al. (USPN 7530965).
Regarding claim 13, Akcay teaches the catheter system of claim 1. Villa fails to explicitly teach an inner barrel disposed within the elongated body, wherein the inner barrel includes another slot extending from a distal end of the inner barrel, wherein the protuberance slideably fits within the other slot of the inner barrel and the slot of the elongated body, wherein in response movement of the needle grip to the proximal position, the inner barrel rotates with respect to the elongated body to seal the distal portion of the slot of the elongated body. Villa teaches a needle shield device (protective device for a cannula needle 1) comprising an elongate body (housing 20) having a distal end (end wall 22), a proximal end (end wall 23) and slot (within side wall 21; Figure 7); and a nose portion (passage opening 24); and a needle assembly (cannula needle assembly 4) slidably coupled to the needle housing (Figures 7-8), comprising an introducer needle (cannula needle 2); a needle grip (support 9); and a needle hub (needle hub 6) having a protuberance (part 38) that slideably fits within the slot (Figure 7), and an inner barrel (safety means 16) disposed within the elongated body (Figure 7), wherein the inner barrel includes another slot (space between tongues 40-41) extending from a distal end of the inner barrel (Figure 7), wherein the protuberance slideably fits within the other slot of the inner barrel and the slot of the elongated body (Figure 7), wherein in response movement of the needle grip to the proximal position (Figure 8), the inner barrel rotates with respect to the elongated body to seal the distal portion of the slot of the elongated body (Figure 8; “The safety tongues 40-41 are configured such that by means of their elasticity, they are permanently urged towards a position in which the second portions 43 are located in the path followed by the needle 5.” [Col 7, line 34-38]), wherein the tongues rotate inward relative to the housing 20 and block or seal the distal opening). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle shield of Akcay to include an inner barrel having another slot, wherein the protuberance slideably fits within the other slot of the inner barrel and the slot of the elongated body, wherein in response movement of the needle grip to the proximal position, the inner barrel rotates with respect to the elongated body to seal the distal portion of the slot of the elongated body based on the teachings Villa to physically block the distal tip of the needle to prevent re-use of the needle (Villa [Col 2, lines 30-44]). 



Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akcay et al. (US 2016/0220791) in view of Howell (USPN 5865806).
Regarding claim 17, Akcay teaches a needle shield device (catheter insertion device 102), comprising: a needle housing (needle housing 126), comprising: an elongated body (elongate body 142) having a distal end (distal end 146), a proximal end (proximal end 144), a slot (longitudinal slot 150) disposed between the distal end and the proximal end (“A longitudinal slot 150 can be formed along an underside of the needle housing 126 and extend from a proximal slot end 152 near the proximal end 144 of the needle housing 126 to a distal slot end 154 near the distal end 146 of the housing 126.” [0140]), wherein a distal portion of the slot is sealed (“the nose 115 can be connected to the distal end of the needle housing 126 with the mounting collar 196 positioned internally to the needle housing 126 and the hub plate 180 abutting the distal end 146 of the needle housing 126.” [0149], wherein the slot 152 extends to the distal slot end 154 and opens at the distal end 146 of the needle housing (see Figure 4b), and the mounting collar 196 of the nose 115 closes the distal end of the needle housing (see Figure 9b), thereby sealing the distal portion of the slot 150); a nose portion (nose 115) coupled to the distal end of the elongated body (Figure 6b), wherein the nose portion is configured to be inserted into a catheter adapter (“The catheter hub 114 is positioned over the nose 115” [0147]); a needle assembly (needle assembly 128) slideably coupled to the needle housing (“a needle assembly 128 that is movable with respect to a needle housing 126 from a first, ready for use position (as depicted in FIG. 1), to a second, safe position (as depicted in FIG. 2a).” [0134]), comprising: an introducer needle (introducer needle 106) comprising a sharp distal tip (sharp distal end tip 108) and a proximal end (proximal end 106); a needle grip (needle grip 134); and a needle hub (needle hub 132) comprising a flashback chamber (flash chamber 160; “the needle hub 132 includes a flash chamber 160” [0137]), wherein the proximal end of the introducer needle is secured within the needle hub (“The proximal portion 130 of the needle can be connected to the needle hub 132.” [0135]), wherein the needle hub further comprises a protuberance (protuberance 136) coupled to the needle grip (“The needle hub 132 and needle grip 134 can be operably coupled to one another by a protuberance 136 that can be formed from the same unitary structure as the needle grip 134 and the needle hub 132.” [0136]), wherein the protuberance is configured to slideably fit within the slot (“the slot 150 can slidably receive the protuberance 136 of the needle assembly 128” [0141]), wherein the needle assembly is moveable between a distal position (Figure 5A, 5B) and a proximal position (Figure 6A, 6B) with respect to the needle housing, wherein in response to movement of the needle assembly to the proximal position, the sharp distal tip is disposed within the needle housing (“In the safe position, the sharp tip 108 of insertion needle 106 can be positioned internally to an envelope of the catheter insertion device 102 to inhibit access to the sharp tip 108 by a clinician, subject, or others” [0127]).
Akcay fails to explicitly teach a septum disposed within the elongated body or the nose portion; wherein the introducer needle extends through the septum. Howell teaches a needle shield device (Figure 1) comprising a needle housing (hollow chamber 30 and movable chamber 50), comprising: an elongate body (hollow chamber 30); a nose portion (movable chamber 50); a septum (proximal seal 51 and distal seal 52) disposed within the elongated body (Figures 2-6; wherein the proximal seal 51 is located within the portion of movable chamber 50 that is always within hollow chamber 30) or the nose portion (Figures 2-6; wherein the distal seal 52 is located within the movable chamber 50); a needle assembly comprising an introducer needle (hollow needle 20), wherein the introducer needle extends through the septum (Figures 2-4); and a needle hub (needle hub 21) comprising a flashback chamber (flashback chamber 22). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle housing of Akcay to comprise a septum disposed within the elongated body or the nose portion, wherein the introducer needle extends through the septum based on the teachings of Howell to define a secondary flashback chamber allowing the user to view the flashback sooner than using the primary flashback chamber (Howell [Col 4, line 20-23]). 

Regarding claim 18, modified Akcay teaches the needle shield device of claim 17. Akcay fails to explicitly teach the septum is disposed within the nose portion. Howell teaches a needle shield device (Figure 1) comprising a needle housing (hollow chamber 30 and movable chamber 50), comprising: an elongate body (hollow chamber 30); a nose portion (movable chamber 50); a septum (proximal seal 51 and distal seal 52) disposed within the nose portion (Figures 2-6; wherein the distal seal 52 is located within the movable chamber 50); a needle assembly comprising an introducer needle (hollow needle 20), wherein the introducer needle extends through the septum (Figures 2-4); and a needle hub (needle hub 21) comprising a flashback chamber (flashback chamber 22). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle housing of Akcay to comprise a septum disposed within the nose portion based on the teachings of Howell to define a secondary flashback chamber allowing the user to view the flashback sooner than using the primary flashback chamber (Howell [Col 4, line 20-23]). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akcay et al. (US 2016/0220791) in view of Howell (USPN 5865806) as applied in claims 17 and 18 above, and further in view of Tanabe et al. (USPN 8617112).
Regarding claim 19, modified Akcay teaches the needle shield device of claim 18. Modified Akcay fails to explicitly teach a lube disposed within the nose portion. Tanabe teaches a needle shield device (indwelling needle assembly 1) comprising: a needle housing (inner-needle hub 5 and outer-needle hub 3) comprising: an elongated body (inner-needle hub 5); and a nose portion (outer-needle hub 3) comprising a septum (seal member 8; “The seal member 8 is formed with a hole or slit through which the inner needle 4 can be passed, and which becomes closed when the thus passed inner needle 4 is pulled out” [Col 11, lines 5-8]); and a needle assembly comprising an introducer needle (inner needle 4) that extends through the septum (Figure 2), the needle shield device further comprising a lube disposed within the nose portion (“a lubricant is applied to at least one of the inner surface of the slit 81 and the outer surface (outer peripheral surface) of the inner needle 4” [Col 12, line 8-10]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the nose of the needle shield device of Akcay to include a lube based on the teachings of Tanabe to reduce frictional resistance between the introducer needle and the septum to enhance operability of the needle shield device (Tanabe [Col 12, lines 3-20]).

Regarding claim 20, modified Akcay teaches the needle shield device of claim 17. Akcay fails to explicitly teach the septum is disposed within the elongated body, further comprising a lube disposed within the nose portion. Howell teaches a needle shield device (Figure 1) comprising a needle housing (hollow chamber 30 and movable chamber 50), comprising: an elongate body (hollow chamber 30); a nose portion (movable chamber 50); a septum (proximal seal 51 and distal seal 52) disposed within the elongated body (Figures 2-6; wherein the proximal seal 51 is located within the portion of movable chamber 50 that is always within hollow chamber 30); a needle assembly comprising an introducer needle (hollow needle 20), wherein the introducer needle extends through the septum (Figures 2-4); and a needle hub (needle hub 21) comprising a flashback chamber (flashback chamber 22). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle housing of Akcay to comprise a septum disposed within the elongated body based on the teachings of Howell to define a secondary flashback chamber allowing the user to view the flashback sooner than using the primary flashback chamber (Howell [Col 4, line 20-23]). 
Modified Akcay fails to explicitly teach a lube disposed within the nose portion. Tanabe teaches a needle shield device (indwelling needle assembly 1) comprising: a needle housing (inner-needle hub 5 and outer-needle hub 3) comprising: an elongated body (inner-needle hub 5); a nose portion (outer-needle hub 3) comprising a septum (seal member 8; “The seal member 8 is formed with a hole or slit through which the inner needle 4 can be passed, and which becomes closed when the thus passed inner needle 4 is pulled out” [Col 11, lines 5-8]); and a needle assembly comprising an introducer needle (inner needle 4) that extends through the septum (Figure 2), the needle shield device further comprising a lube disposed within the nose portion (“a lubricant is applied to at least one of the inner surface of the slit 81 and the outer surface (outer peripheral surface) of the inner needle 4” [Col 12, line 8-10]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the nose of the needle shield device of Akcay to include a lube based on the teachings of Tanabe to reduce frictional resistance between the introducer needle and the septum to enhance operability of the needle shield device (Tanabe [Col 12, lines 3-20]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783